Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 14, 2022

                                    No. 04-22-00011-CR

                                   Frederick O. SILVER,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the County Court at Law No. 1, Bexar County, Texas
                                  Trial Court No. 671214
                      The Honorable Helen P. Stowe, Judge Presiding


                                       ORDER

On February 9, 2022, we dismissed this appeal for want of jurisdiction. Frederick O. Silver’s
motions for a court order producing video recordings, directing the court reporter to provide
copies of the reporter’s record, removing Jaime Aldape as his counsel, and striking Aldape’s
response on January 21, 2022 are denied as moot.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court